Citation Nr: 1719181	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-09 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1953 to January 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009 and January 2017 from the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified a Decision Review Officer (DRO) hearing in August 2011.  The Veteran also testified at a Travel Board hearing before a Veterans Law Judge in January 2012.  Transcripts from these proceedings are associated with the Veterans Benefits Management System (VBMS) folder.  However, the Veterans Law Judge that presided over the January 2012 hearing has since retired.  Although the Veteran was offered the opportunity to testify at another Board hearing before a different Veterans Law Judge, the Veteran's representative informed VA that the Veteran did not desire to have another Board hearing.  See March 2017 Statement.  Thus, there are no outstanding Board hearing requests.

In a July 2012 decision, the Board remanded the Veteran's increased rating claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  When the case returned to the Board in March 2013, the Board issued a decision denying the increased rating claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 memorandum decision, the Court issued an opinion vacating the Board's March 2013 decision and remanded the matter to the Board.  The Board subsequently remanded the case for further development in a January 2015 decision.  

In the January 2015 decision, the Board also referred the issue of entitlement to a TDIU to the AOJ for appropriate action.  The Veteran appealed the portion of the Board's decision that referred the TDIU issue instead of remanding it.  In a July 2015 Order, the Court vacated that portion of the January 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand.  The Board then remanded both the increased rating claim and the TDIU issue in a December 2015 decision.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus disability has not been manifested by symptomatology more nearly approximating pronounced bilateral pes planus.

2.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements were met in this case by letters dated in August 2008 and October 2016.  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  In this regard, the Board notes that the AOJ attempted to obtain the Veteran's Social Security Administration (SSA) records, but the SSA responded in April 2010 that the medical records had been destroyed.  The RO notified the Veteran that the records were unavailable in a May 2010 letter, but the Veteran responded in June 2010 that he did not have any SSA records in his possession.  The Veteran was also afforded multiple VA examinations in connection with his claims.  The Board finds that the examinations provide an adequate basis upon which to decide the issues on appeal as they fully address the rating criteria that are relevant to making a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
In the July 2012 remand, the Board instructed the AOJ to obtain any outstanding records related to the Veteran's claim.  The AOJ sent the Veteran a July 2012 record requesting that identify and provide any authorization necessary for VA to obtain outstanding records.  The Veteran reported in an August 2012 statement that he received all of his treatment from VA, and additional VA treatment records were subsequently obtained.  The Board also directed the AOJ to provide the Veteran with a VA examination to evaluate the current severity and manifestations of his bilateral pes planus.  A responsive examination was conducted in September 2012.

The December 2015 remand stated that the AOJ should issue a statement of the case for the Veteran's request to reopen entitlement to service connection for spongiotic dermatitis.  In accordance with the remand, the Veteran was furnished with a statement of the case addressing this issue in April 2016.  However, the Veteran did not perfect his appeal for this issue.  The remand also noted that the AOJ should obtain outstanding records related to the Veteran's claims.  The AOJ sent the Veteran a July 2016 letter requesting that identify and provide authorization to allow VA to obtain outstanding records.   In an August 2016 statement, the Veteran's representative reported that he had no additional records that needed to be obtained.  In addition, the Board stated that the AOJ should afford the Veteran a VA examination to evaluate his bilateral foot disability.  The Veteran was provided with such an examination in February 2016.

The Board acknowledges that the February 2016 VA examination to evaluate the Veteran's bilateral foot disability did not include range of motion testing.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59 requires VA examinations of the joints to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.   Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  Although feet are comprised of bones, joints, and tendons, and by nature, involve weight-bearing, the Veteran's bilateral pes planus disability is currently rated under Diagnostic Code 5276, which is not based on specific ranges of motion, and this provision already considers the impact of weight bearing on the feet as part of its criteria.  Moreover, as discussed below in more detail, while some other foot diagnostic codes are partially premised on limitation of ankle dorsiflexion, none of those diagnostic codes are applicable to this Veteran's foot disability, as the Veteran either does not have or is not service-connected for the applicable disability, or would not receive a higher compensation rating if that particular diagnostic code were applied.  Accordingly, the Board finds that notwithstanding the holding of Correia, the February 2016 VA examination is adequate for rating purposes.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr, 21 Vet. App. at 311.  The Board consequently finds that the AOJ has substantially complied with the instructions of the prior remands.  Dyment v. West, 13 Vet. App. 11, 146-47 (1999).

In addition, the Veteran was also provided with an opportunity to set forth his contentions during the August 2011 DRO hearing and the January 2012 hearing before a Veterans Law Judge (VLJ).  A DRO or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the hearings, the DRO and VLJ outlined the issue on appeal and the hearings focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Entitlement to an Increased Disability Rating in Excess of 30 Percent for Bilateral Pes Planus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on July 6, 2009.  Therefore, the period for consideration on appeal began on July 6, 2008, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2016).

During the appeal period, the Veteran has been in receipt of a 30 percent disability rating for his bilateral pes planus.  The Veteran's bilateral foot disability is currently rated based on the criteria for acquired flatfoot under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 20 percent disabling for a unilateral disability; and is rated as 30 percent disabling for a bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances is rated as 30 percent disabling for a unilateral disability; and is rated as 50 percent disabling for a bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).

In April 2009, a VA treatment record stated that the Veteran continued to complain of foot pain related to flatfeet.  The Veteran's prescribed orthotic did not help his pain.
 
The Veteran's bilateral foot disability was evaluated during a September 2009 VA examination.  The examiner noted that the Veteran experienced intermittent foot pain on a daily basis in his arches.  The foot pain occurred at rest as well as with standing and walking.  As a result, the Veteran was limited to 15 minutes of standing and 10 minutes of walking.  He was unable to run.  The Veteran found it helpful to take Darvocet every 7 to 10 days.  The Veteran was not using corrective shoes at the time of the examination, and he reported that his past use of shoe inserts had not been helpful.

He had fatigability with repeated use of the bilateral feet, and he suffered from flare ups.  Flare ups could occur every 1 to 10 days and last for 2 hours when he used pain medication.  His pain during a flare up was an 8 out of 10.  The Veteran avoided walking during a flare ups.  As the Veteran was not currently having a flare up of pain, the examiner could not estimate the additional loss of range of motion or function during a flare up without resorting to speculation.

The physical examinations showed that the Veteran was able to stand, but he had a limping gait due to his feet.  Bilateral hallux valgus was present during the examination.  The results of a March 2002 bilateral foot x-ray also noted that the Veteran had bilateral changes that included moderate diffuse degenerative changes and calcaneal spurs.  The examiner determined that the Veteran did not have any tenderness, instability, or definite weakness of toe joints.  There was also no complaint of pain with range of motion of the toes, and repetitive use testing did not produce an additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  In addition, his shoe wear pattern was normal and the he did not have foot callosities or pitting edema.
The examiner also reported that there was no tenderness in the Veteran's feet upon examination.  The examiner noted that the weight-bearing alignment of the Achilles tendon was abnormal with a heel valgus (outward slanting of the heel) of 5 degrees on the left and 5 degrees on the right side.  However, the Achilles tendon non-alignment could be corrected by manipulation, and there was no reported tenderness with manipulation.  The non-weight bearing alignment of the Achilles tendon was normal.

The diagnoses were bilateral pes planus, degenerative joint disease and calcaneal spurs of both feet, and bilateral hallux valgus.  The examiner stated that he was unable to say without speculation what effects the Veteran's bilateral foot disability would have on his occupation due to the fact that the Veteran was not working at the time of the examination.

In October 2009, a VA treatment record noted that the Veteran's orthotics.  While the Veteran's orthotics caused discomfort, he was obtaining relief by wearing new balance shoes.  In April 2010, the results of a right and left foot x-ray conducted at VA showed that the Veteran had plantar calcaneal spurs and arthritic change in the first metatarsal phalangeal joint in both feet.  In May 2010, the Veteran stated that his tramadol medication relieved the pain in his foot.  The record indicated that he planned to continue to wear supportive shoes.  In November 2010, the Veteran was only obtaining minimal pain relief from his tramadol medication.  The Veteran had been using foot orthosis, but they were not helpful.

A subsequent July 2011 Florida Joint and Spine Institute record noted that the Veteran complained of foot pain.  His right foot was splayed with some tenderness. An associated x-ray report showed that the Veteran had right foot arthritis.  The right foot also revealed a degree of degenerative changes.  The examining doctor concluded that the Veteran's problem was a splayed foot and an improperly fitting shoe.  The doctor indicated that the shoe was too small.  A function screen from a July 2011 VA treatment record noted that the Veteran also did not need help walking or use a wheelchair.

During the August 2011 DRO hearing, the Veteran stated that his bilateral foot symptoms included swelling, spasm, calluses, tenderness, and pain on manipulation. See August 2011 DRO Hearing Transcript (DRO Tr.), page 5.  He also stated that he limped when he walked.  The Veteran testified that he had been prescribed implants for his feet, but they did not help.  The Veteran was taking Tylenol for his feet as he had become allergic to Tramadol.  See DRO Tr., page 5-6.  He also stated that he could only walk for 30 to 40 feet before needing to stop and rest for a few minutes.  See DRO Tr., page 6.  The Veteran indicated that he had not yet obtained the different sized shoes recommended by his private doctor in July 2011.  See DRO Tr., page 7.

During the January 2012 Board hearing, the Veteran testified that he experienced significant pain related to his bilateral foot disability.  See January 2012 Board Hearing Transcript (Board Tr.), page 24.  The Veteran reported being told that his bone spurs and arthritis were due to his flatfeet.  He also described suffering from leg cramps.  He further indicated that he experienced severe spasms in his feet and extreme tenderness in the plantar surfaces.  See Board Tr., page 24-25.  As a result, it was very difficult walking in the morning and at night.  He also reported experiencing displacement in his foot on manipulation, and problems with weight-bearing.

Another VA examination related to the Veteran's bilateral foot disability was conducted in September 2012.  The Veteran reported symptoms of increasing pain and stiffness in the feet.  He did not use any assistive devices (other than corrective shoes or orthotic inserts) as a normal mode of locomotion.  The examiner noted that the Veteran had pain on use of the feet that was accentuated.  He also had pain on manipulation of the feet, but the pain was not accentuated on manipulation.  There was no indication of swelling on use, and the Veteran did not have characteristic calluses, or any calluses caused by the flatfoot disability.  The examiner added that the Veteran's bilateral foot symptoms were not relieved by arch supports (or built up shoes or orthotics).  He also did not have extreme tenderness of the plantar surface of one or both feet.

The examiner noted that the Veteran had decreased longitudinal height in both feet on weight-bearing.  There was no objective evidence of marked deformity of the foot; i.e., pronation, abduction, etc.  The examiner reported that the Veteran's weight-bearing line fell over or was medial to the great toe in both feet, and no lower extremity deformity other than pes planus was causing the alteration of the weight-bearing line.  The Veteran additionally had inward bowing of the Achilles tendon bilaterally.  However, he did not experience marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.

There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  In addition, he did not have any scars related to his bilateral foot disability.  The diagnosis was bilateral flat feet.  The examiner also noted that right first metatarsophalangeal joint arthrosis was present, but the disorder was unrelated to flatfoot.  The examiner opined that the Veteran's flatfoot disability did not impact his ability to work.  However, no rationale was provided for this conclusion.

A subsequent April 2013 VA treatment record noted that the Veteran had orthotics. He had tried them without improvement.

The Veteran was provided with an additional VA examination in February 2016 to evaluate his bilateral foot disability.  The Veteran informed the examiner that he experienced constant pain in his whole foot, especially in the morning.  He did not report that flare-ups impacted the function of either foot.  The Veteran still did not use any assistive devices.  Although pain was present during the examination, the examiner noted it did not contribute to functional loss.  The examiner explained that the Veteran was observed to ambulate well with a normal gait without the use of assistive devices (arch supports/orthotics).  In addition, there was no pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability during flare ups or when the foot was used repeatedly over a period of time.

The examiner stated that upon physical examination of the feet and review of the x-ray, there was no objective evidence of flatfeet during weightbearing and off weightbearing.  Thus, the examiner did not complete the portion of the examination report related to pes planus.  However, the examiner did report that there was no bowing or hallux deformity of the heels or knees.  The examiner noted that the record showed that the Veteran was overweight, and he could be symptomatic when weightbearing due to calcaneal spurs.  The examiner noted that the Veteran had foot injuries or other foot conditions in the form of bilateral degenerative joint disease and bilateral calcaneal spurs.  These disorders were mild in severity for both feet.  The disorders did not chronically compromise weightbearing or require arch supports, custom orthotic inserts, or shoe modifications.  The examiner noted that the Veteran wore regular tennis shoes during the examination, and he was not wearing any orthotics or arch support.  Although he had been prescribed orthotics in 2002, the Veteran had not worn them due to discomfort.

The February 2016 examiner opined that the Veteran's degenerative joint disease of the feet and calcaneal spurs were less likely than not caused or aggravated by his service-connected bilateral pes planus.  The examiner noted that the Veteran's medical records showed that he was diagnosed with degenerative joint disease of the feet and calcaneal spurs in 2002.  Peer-reviewed medical literature reflected that joints of the feet are weight bearing joints, and they developed degenerative joint disease and heel spurs over the years with wear and tear.  Thus, they occurred with increasing age.  The examiner also noted that the Veteran ambulated with a normal gait.  The peer reviewed medical literature showed that the Veteran's pes planus disability could not cause or aggravate/permanently worsen degenerative joint disease of the feet and/or calcaneal spurs in the absence of an abnormal gait.  The examiner also noted that the x-ray and physical evidence from the examination did not show evidence of pes planus.  The Board notes that the Veteran was denied entitlement to service connection for both degenerative joint disease of the bilateral feet and bilateral calcaneal spurs in a January 2017 rating decision.

The examiner additionally opined that the Veteran's history of bilateral pes planus, bilateral calcaneal spurs, and degenerative arthritis of both feet did not cause functional impairment that is attributable to his ability to perform physical and sedentary employment.  The examiner noted that the Veteran sustained gainful employment for approximately 30 years in a less physical job.  In addition, the findings from the physical examination supported his ability to perform either a physical job or sedentary employment due to his skills and experiences.

Based on the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for his bilateral pes planus during this period.  A rating higher than 30 percent is only available under Diagnostic Code 5276 if the Veteran displayed pronounced flatfoot bilaterally with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  

The September 2012 VA examiner stated that there was no evidence of a marked deformity such as pronation or abduction during the examination, and the other evidence of record did not indicate that this symptom was present during the appeal period.  The Board also notes that there was no tenderness in the Veteran's feet during the September 2009 VA examination.  The Board acknowledges that some right foot tenderness was noted in July 2011, the Veteran described having tenderness during the August 2011 Board hearing, and he reported extreme tenderness on the plantar surfaces of his feet during the January 2012 Board hearing.  However, the July 2011 record concluded that the right foot problem was due to a splayed foot or improperly fitting shoe.  The September 2012 VA examiner also later determined that the Veteran did not have extreme tenderness of the plantar surface of one or both feet.  The February 2016 VA examiner further indicated that the Veteran's foot pain was attributable to his calcaneal spurs as no pes planus was present during the examination.  Thus, while some foot tenderness was present during this period, the record does not support that it was extreme or a symptom of his bilateral pes planus disability.

The Board additionally notes the Veteran's August 2011 and January 2012 testimony that he had severe spasms in his feet.  However, the September 2012 VA examiner determined that the Veteran did not experience marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  In addition, the February 2016 VA examiner determined that there was no physical or x-ray evidence of pes planus at the time of the examination.  
The Board has considered the statements of the Veteran as to the severity of his pes planus during the period of this appeal.  He is certainly competent to report that his symptoms are worse or observable symptoms.  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While he is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability. 

Thus, the Board does not find that the Veteran's service-connected bilateral pes planus was manifested by marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  Based on this evidence, the next higher rating of 50 percent under Diagnostic Code 5276 is not warranted.

The Board has also considered whether a higher rating would be available under Diagnostic Code 5284.  However, 30 percent is the maximum available rating under Diagnostic Code 5284.  Moreover, Diagnostic Code 5284 does not encompass the eight foot conditions that are listed under their own diagnostic codes in 38 C.F.R. § 4.71a.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (holding that "DC 5284 does not apply to the eight foot conditions specifically listed in § 4.71a.").  As the flat foot disability is listed under Diagnostic Code 5276, rating this disability by analogy to Diagnostic Code 5284 would represent "an impermissible rating by analogy."  Id.  In addition, the Board finds that the symptoms contemplated by Diagnostic Code 5276 would overlap with the symptoms contemplated by Diagnostic Code 5284.  Consequently, assigning a separate rating for the Veteran's bilateral flatfeet would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

The Board also notes that the evidence does not reflect that the Veteran had weak foot, hallux rigidus, hammertoes, metatarsalgia, malunion or nonunion of the tarsal or metatarsal bones, or claw foot (pes cavus) during this period.  Thus, the diagnostic codes pertaining to those disabilities are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5281, 5282, 5279, 5283, 5278.  

The Board acknowledges that bilateral hallux valgus was documented during the April 2009 VA examination.  However, there is no rating higher than 30 percent under Diagnostic Code 5280 for hallux valgus.  The Veteran is also not service connected for this disorder.  The Board additionally finds that a separate disability rating under this code would violate the rule against pyramiding under 38 C.F.R. § 4.14, as pain is implicitly contemplated by the code, and is already compensated in the Veteran's evaluation under Diagnostic Code 5276.  The Board also notes the February 2016 VA examiner's finding that the Veteran had foot injuries in the form of bilateral degenerative joint disease and calcaneal spurs.  As discussed above, the Veteran is not service-connected for either of these disorders.  Moreover, the Board again notes that a separate rating under Diagnostic Code 5284 would function as pyramiding.  See 38 C.F.R. § 4.14.

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  However, the Veteran's disability rating under Diagnostic Code 5276 is not based on limitation of motion, but rather, functional impairment resulting from the bilateral foot disability.  Thus, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45. 

In light of the above discussion, the Board finds that the Veteran is not entitled to a disability rating higher than 30 percent for bilateral pes planus at any point during the period on appeal.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

Entitlement to a TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board notes that the Veteran's TDIU claim was raised in the context of his increased rating claim for bilateral pes planus.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, for the reasons explained above, the appeal period begins on July 6, 2008.

For the entire period on appeal, the Veteran has been in receipt of a 30 percent rating for residuals of squamous cell carcinoma of the left vocal cord secondary to vocal cord polyps; a 30 percent rating for bilateral pes planus; and a noncompensable rating for residuals of vocal cord polyps.  On and after December 21, 2008, the Veteran was also awarded a 10 percent rating for tinnitus and a noncompensable rating for bilateral hearing loss.  The Veteran's combined evaluation was 50 percent prior to December 21, 2008; and 60 percent on and after December 21, 2008.

Thus, the Veteran does not meet the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) during the appeal period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

The Veteran contends that all of his service-connected disabilities prevent him from working.  See September 2014 Veteran's Application for Increased Compensation Based on Unemployability.  In his September 2014 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he worked as a sales consultant from 1964 to 1985, and as a recruiter from 1985 to 1987.  He last worked fulltime, and became too disabled to work, in 1987.  In a February 2016 statement, the Veteran indicated that he officially stopped working in 1989, but he had been unable to obtain or maintain substantially gainful employment since 1987.  

Before 1987, the Veteran reportedly work 60 hours a week.  See February 2016 Statement.  After he was diagnosed with squamous cell carcinoma of the left vocal cord in 1988, the Veteran missed a lot of work to receive radiation therapy.  In 1989, he lost his voice completely and was unable to work at all.  The Veteran denied earning any income from his recruiting business between 1987 and 1989.  The Veteran noted that in 1987, his SSA statement documented that he made 10,349.00 dollars.  Between 1991 to 1993, the Veteran received approximately 20,000.00 dollars in royalties from a commercial that featured the Veteran as a principle actor, meaning that he had been unknowingly filmed in public and later consented to the commercial's release.  The Veteran had not received any money other than VA disability compensation or Social Security Insurance since that time.

The record indicates that the Veteran completed half a year of college.  See September 2014 Veteran's Application for Increased Compensation Based on Unemployability; October 2014 Vocational Employability Assessment.  He denied receiving any other education and training after he became too disabled to work.

During this period, a March 2009 VA treatment record stated that the Veteran had a history of carcinoma of the left vocal cord in 1990, but he was free of disease at the time of the record.  He also had total left vocal cord paralysis, the etiology of which was not related to endolaryngeal lesions.  A subsequent April 2009 VA treatment record noted that the Veteran described suffering from a sore throat and hoarseness for one month without improvement.  He was assessed to have idiopathic left vocal cord palsy.  The assessment also stated that he had a recent history of left vocal cord paralysis that was resolving.

Later in April 2009, a record from the Watson Clinic noted the Veteran's report that he was doing better and his voice was almost back to normal.  The impression from a fiberoptic flexible laryngoscopy stated that the Veteran had weakness of the left vocal cord.  However, there was improvement in motion and in the Veteran's clinical voice.  He was advised to rest his voice.  In May 2009, the Veteran's voice had markedly improved.  The impression was history of cancer to the left vocal cord, treated with radiation therapy with total resolution for more than 5 years.  The impression also noted the Veteran's recent history of left vocal cord weakness, but stated that it had almost resolved.

During a June 2009 VA dental and oral examination, the Veteran reported that his voice had been hoarse since the time he was hospitalized in 1954.  He had recently been advised that his left vocal cord was paralyzed, and he was scheduled to have laryngoscopy to evaluate the problem.  The examiner noted that the Veteran had a history of difficulty in talking.

Following this examination, a June 2009 Watson Clinic record stated that the Veteran felt his voice had returned back to normal.  Dr. B. noted that the clinical sound of the Veteran's voice indicated that the left vocal cord was working, but a recent bronchoscopy revealed that marked weakness was present on the left.  By August 2009, a Watson Clinic record noted that the Veteran had not experienced any further voice problems or laryngitis.  The impression was weakness of the left vocal cord that had totally and completely resolved.

The Veteran was provided with a VA examination related to the nose, sinus, larynx, and pharynx in September 2009.  During the examination, the Veteran reported symptoms of left vocal cord paralysis, hoarseness of the voice, and sometimes not having more of a voice than a whisper.  Voice rest helped his symptoms, and he did not report suffering from flare ups.  The physical examination showed that the Veteran did have hoarseness of the voice, but he was able to communicate.  The examiner noted that the residual hoarseness was associated with the Veteran's residuals of squamous cell carcinoma of the left vocal cord and residuals of vocal cord polyps.  As the Veteran was not working at the time of the examination, the examiner was unable to say without speculation what effect the issue had on the Veteran's usual occupation.  However, she noted that the Veteran's daily activities were impacted as the Veteran avoided talking for too long and went on voice rest at different times. 

During a February 2011 VA  examination related to the Veteran's hearing loss and tinnitus, the examiner noted that the Veteran had bilateral hearing loss that was normal to moderately severe.  The Veteran also had constant tinnitus.  In July 2011, a VA treatment record noted that the Veteran was fitted for a hearing aid after reporting communication difficulties related to bilateral sensorineural hearing loss and tinnitus.  The Veteran described hearing ringing and crickets in conjunction with his tinnitus.  The record indicated that his bilateral hearing loss caused a moderate to severe handicap for the Veteran. 

In a July 2011 VA treatment record, a function screen stated that the Veteran did not have difficulty speaking or hearing.  During a March 2012 appointment to follow up with the Veteran's hearing aids, the audiologist noted that the Veteran arrived to the appointment with his hearing aids in the wrong ears and having dead batteries.  Despite this fact, the Veteran reported that the hearing aids had been working the "the whole time with the same battery."  The audiologist noted that he did not appear motivated to wear his hearing aids and could not insert them into his ears correctly at the end of the appointment.
In April 2012, a record from Heartland Otolaryngology noted that the Veteran had mild sloping to moderately severe sensorineural hearing loss bilaterally.  Another function screen from April 2013 noted that the Veteran had difficulty speaking or hearing.  A subsequent September 2013 VA treatment record reported that a review of the Veteran's symptoms revealed that no tinnitus or hoarseness of voice was present.

Following this record, the Veteran was provided with a March 2014 VA examination to evaluate his service-connected tinnitus and hearing loss.  The Veteran informed the examiner that he only heard parts of conversations.  Although he used hearing aids, they did not provide enough help.  The pure tone threshold results from the examination indicated that he had normal sloping to moderate sensorineural hearing loss bilaterally.  The examiner stated that the Veteran was aware of his tinnitus, but it had not prevented him from working.  

In September 2014, the Veteran stated that when he was self-employed as a recruiter, and he could not talk as a result of his vocal cord carcinoma.  See September 2014 Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran reported that this problem still occurred, requiring him to go on voice rest or lose his voice.  The Veteran also stated that he could only stand for 5 to 10 minutes at a time due to his pes planus.

In October 2014, L.K., an impartial vocational expert and certified rehabilitation counselor, opined that it was at least as likely as not that the Veteran's combined physical limitations precluded him from participating in a substantially gainful occupation since the September 2009 VA examination report, and the time he closed his private practice in 1984.  L.K. noted that she had based the opinion on a review of the claims file and a September 2014 telephone interview with the Veteran.  According to L.K., the evidence presented within the Veteran's claims file in addition to his self-reported information demonstrated a consistent and steady worsening of symptoms related to his service-connected conditions of:  residuals, squamous cell carcinoma of the left vocal cord secondary to vocal cord polyps, bilateral pes planus, and tinnitus. 

L.K. stated that the Veteran experienced physical deficits resulting from his service-connected conditions since at least 1984, when he was treated again for the recurring cancer, squamous cell.  L.K. highlighted the report from the September 2009 VA examination that the Veteran had pain with walking and standing as well as limitations on the length of his walking from his foot disability.  L.K. noted that a January 2012 podiatrist note indicated that the Veteran had not improved and he would not benefit from orthotics to assist in walking.  L.K. also observed that the Veteran's work's history required him to hear, communicate with others, and travel to meet with customers.  As a result, the positions required frequent talking, walking, and/or standing.  L.K. stated that the evidence from the claims file showed that the Veteran was no longer physically able to handle interpersonal communications, hearing, walking, or the standing aspects of his industrial work history.

During a February 2016 VA examination concerning the Veteran's hearing loss and tinnitus, The Veteran reported that his hearing loss was worsening and his tinnitus was becoming louder.  Although the Veteran had hearing aids, he did not use them as they made his tinnitus worse.  Regarding his tinnitus, the Veteran reported that he heard a constant high-pitched cricket noise bilaterally.  However, the examiner opined that the Veteran's hearing loss and tinnitus did not impact ordinary conditions of daily life, including his ability to work.  The examiner stated that the Veteran's hearing loss could impact his ability to hear speech when in groups or noisy environments.  However, the Veteran was able to answer questions appropriately when in a quiet environment when they were asked from behind him without visual auditory cues.

In February 2016, a VA examination was conducted to evaluate the Veteran's service-connected residuals of squamous cell carcinoma of the left vocal cord secondary to vocal cord polyps.  However, the diagnosis from the examination was history of squamous cell carcinoma of the left vocal cord secondary to vocal cord polyps with no current objective evidence of residuals.  The Veteran reported that he last saw Dr. B. for problems with his voice in 2009.  He currently used throat lozenges and voice rest when his voice was bad.  The examiner stated that the Veteran's disability did not impact his ability to work.  The examiner considered the Veteran's education and his work history as a recruiter and purchasing agent in sales.  The examiner then stated that the Veteran's service connected residuals of the squamous cell carcinoma of the left vocal cord secondary to vocal cord polyps did not cause functional impairment that was attributable to his ability to perform physical and sedentary employment.  

The examiner noted that the Veteran had been in remission for his service-connected squamous cell carcinoma of the left vocal cord secondary to vocal cord polyps since 1990.  A review of the record showed that the Veteran had no recurrence of this carcinoma.  In addition, the left vocal cord paralysis that the Veteran developed in 2009 was determined to not be due to or aggravated by his service-connected squamous cell carcinoma of the left vocal cord secondary to vocal cord polyps.  Furthermore, the medical records showed that the Veteran recovered his voice completely after the 2009 left vocal cord paralysis.  A review of the record supported that the Veteran had no current voice problems.  The examiner observed that the Veteran provided a detailed history during the examination with no evidence of voice fatigue or hoarseness.  His voice quality was normal, and his speech was audible.  The examiner reported that the Veteran demonstrated no difficulty with communication, using his voice or speech, or symptoms that would render him disabled from performing physical and sedentary employment.

In April 2016, a function screen in a VA treatment record stated that the Veteran did not have difficulty speaking or hearing.  In November 2016, a VA treatment record stated that the Veteran had residual hoarseness of his voice.  However, a subsequent function screen from November 2016 again noted that the Veteran did not have difficulty speaking or hearing.  

In December 2016, another opinion regarding the Veteran's TDIU claim was submitted from S.G., an impartial vocational expert.  S.G. noted that she had reviewed the Veteran's claims file and conducted a telephone interview with the Veteran in December 2016.  During the interview, the Veteran reported that he had minimal computer skills.  He was able to send e-mails and use search engines.  The Veteran reported that he had trouble going to the mailbox and experienced difficulty driving.  He also noted that he could only walk for 20 to 30 feet before needing to rest.  The Veteran often needed help from his wife for anything more complicated, such as attaching documents to e-mails or using computer programs.  In his past job as a purchasing agent, the Veteran placed orders for products, but he did not conduct inventory or negotiate vendor contracts.  The Veteran used a manual card system rather than a computer in this role.  In his work as a recruiter, the Veteran recruited sales and marketing talent.  This position required walking if the Veteran had to make office calls or meet with others in person.  This job also did not require him to use a computer.  

The Veteran informed S.G. that in 1987, he had difficulty working as a result of his vocal cord disability, his tinnitus, and his flat feet problems that were accompanied by blisters and dermatitis.  As a result of the pain, the Veteran had difficulty concentrating, and he could not walk more than 40 or 50 feet.  The Veteran also had difficulty concentrating and communicating due to his tinnitus and vocal cord disability.  The examiner noted that the Veteran's voice returned in 1990, but he had to monitor how long he talked and had a weak speaking voice.  S.G. noted that the Veteran often coughed and had to clear his throat or frequently drink water.  His voice would fade in and out, and he lost his voice completely if he overdid it.  The Veteran reported that socializing in groups was difficult as others had difficulty hearing him.  S.G. reported that during the telephone interview, she had difficulty hearing the Veteran at times as his voice cut out and was gravelly sounding.  The Veteran also often cleared his throat and had to drink water during their discussion.

S.G. concluded that it is at least as likely as not that the Veteran has been unable to secure and follow substantially gainful employment due solely to his service-connected squamous cell carcinoma of the left vocal cord, bilateral pes planus, and tinnitus since at least 1987, when he last worked full time, and continuing to present day.  S.G. observed that the evidence from the claims file demonstrated consistent and worsening symptoms related to his service-connected disabilities.  S.G. noted that the Veteran continued to have limitations in talking, mobility limitations, and pain due to his bilateral pes planus.  He also had an impairment in his concentration and ability to communicate due to his tinnitus.  

S.G. stated that the Veteran's past occupations required travel and constant communication with others.  The Veteran was unable to perform his occupation due to his limitations in communicating effectively with his clients and his limitations in walking that precluded him from traveling and meeting with his clients.  S.G. stated that the Veteran's communication difficulties were further exacerbated by his hearing loss which makes it difficult for him to hear conversations, and his tinnitus, which causes a constant high-pitched distracting noise.  His decreased ability to stand for long periods or walk far caused by his bilateral pes planus also precluded him from frequent travel required by occupations of his skill.  In addressing the negative opinions from the February 2016 VA examinations, S.G. stated that medical professionals were qualified to define the physical and emotional limitations from a disability, but they had limited expertise in providing opinions on whether the degree of limitation prevented an individual from working.

After considering the evidence of record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.   As set forth above, the available record, including the VA medical examination reports cited above, indicate that the Veteran's service-connected disabilities individually do not render him unable to secure or follow a substantially gainful occupation.  The opinions were rendered by medical professionals who have expertise to opine on the matter at issue in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining the probative vale of medical opinions).  Additionally, the record does not reflect that the combined effects of the Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment.

The evidence of record does not demonstrate that the Veteran is prevented from securing or following a substantially gainful occupation that is sedentary in nature.  As noted above, the Veteran completed half a year of college and has experience working as a sales consultant and recruiter.  Although the record suggests that were some physical components to these positions, such as walking or traveling, the Board finds that these positions were a form of sedentary employment.  The Veteran reported that his previous employment as a recruiter ceased to be substantially gainful in 1987 when he was undergoing radiation therapy for his squamous cell carcinoma of the left vocal cord, and he lost his voice.  See February 2016 Statement.  The Veteran also indicated that his other service-connected disabilities contributed to his difficulty working in 1987.  See December 2016 Vocational Employability Assessment from S.G.  However, the record indicates that his voice returned in 1990, and he has been in remission without a recurrence of his carcinoma since that time.  See December 2016 Vocational Employability Assessment from S.G.; February 2016 VA examination.  Moreover, the evidence from the current appeal period does not show that he would be unable to secure or follow a sedentary occupation that is substantially gainful as a result of his service-connected disabilities.

The Board acknowledges the October 2014 and December 2016 opinions from L.K. and S.G.  However, the findings from these vocational experts appear to be primarily based on the limitations that they stated the Veteran had in terms of communication and travel, which were job skills associated with his previous employment.  However, the Board notes that the standard for employability under a TDIU inquiry is not whether the Veteran could work his exact same job again.  Rather, the relevant inquiry is whether service-connected disabilities prevent a veteran from securing and following a substantially gainful occupation, and the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment in any capacity.  See 38 C.F.R. § 4.16 (2016); Van Hoose, 4 Vet. App. at 363.  This determination would include a consideration of other types of employment settings that may or may not necessarily be substantially similar or exactly the same as the veteran's prior employment.

In this regard, the Board notes that not every sedentary position requires travel, computer skills, or frequent talking.  In addition, it is unlikely that the Veteran's reported limitations in terms of walking and standing from his bilateral foot disability would prevent him from functioning in a sedentary position.  Moreover, the evidence reflects that the Veteran retains the ability to effectively communicate with others despite the limitations from his service-connected disabilities.  Although the Veteran had left vocal cord paralysis in March 2009, Dr. B. reported that the issue had totally and completely resolved by August 2009, and the Veteran's voice had returned to normal.  The September 2009 VA examiner reported that the Veteran was able to communicate despite his residual hoarseness of voice.  During the February 2016 VA examination, the Veteran revealed that he had not sought further treatment from Dr. B. after 2009, and he self-treated any issues after that time.  The Board additionally notes that the Veteran had difficulty using his hearing aids, reported only hearing parts of conversations, and experienced difficulty hearing in groups during this period.  However, the February 2016 VA examiner found that he was still able to answer questions appropriately when in a quiet environment, even when they were asked from behind him.

The Veteran was also able to hear and speak well enough to respond to spoken questions with comprehensible, oral testimony at the August 2011 DRO hearing and the January 2012 Board hearing.  Moreover, the Veteran managed to communicate using the telephone during the October 2014 and December 2016 vocational assessments.  Neither L.K. nor S.G. indicated that the Veteran was unable to hear and understand the questions that were posed.  Although S.G. observed that the Veteran's voice cut out, was gravelly sounding, and he drank water during their discussion, she did not indicate that he was unable to complete the interview or fully respond to questions.  In addition, the February 2016 VA examiner stated that the Veteran had a normal and audible voice during the examination without evidence of voice fatigue or hoarseness.  Subsequent function assessments in April 2016 and November 2016 also stated that the Veteran did not have difficulty speaking or hearing.  As noted by S.G., medical professionals such as the VA examiners and the examining professionals in the VA treatment records are qualified to define the physical limitations from a disability.  

The Board also notes S.G.'s report that the Veteran's tinnitus impeded his ability to concentrate.  However, the other statements and medical evidence of record do not reflect that that this issue is significant enough to render the Veteran unable to secure or follow a substantially gainful occupation.  The medical records did not indicate that any concentration difficulties were present during this period.  The March 2014 VA examiner also stated that the Veteran's awareness of his tinnitus symptoms had not prevented him from working.  Thus, it would appear that the Veteran is still capable of working in a sedentary position.

For the foregoing reasons, the Board concludes that the Veteran's service-connected disabilities, singly or combined, do no render him unable to secure or follow substantially gainful employment.  As such, referral for extraschedular consideration for a TDIU under 38 C.F.R. § 4.16(b) is not appropriate in this case.  As the Veteran does not meet the schedular requirements for a TDIU and referral is not warranted, the Veteran's claim for entitlement to a TDIU must be denied.


ORDER

Entitlement to an increased disability rating in excess of 30 percent for bilateral pes planus is denied.

Entitlement to a TDIU is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


